                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF PUERTO RICO


TEAL PEAK CAPITAL, LLC;
                                            Civil No. 3:20-cv-1747
Plaintiff,

v.
                                            Breach Of Contract; Specific
ALAN BRAM GOLDMAN;                          Performance Of Contract;
                                            Reimbursement Of Funds, Costs
Defendants.                                 And Expenses



                   Motion for Extension of Time to Oppose
                   Request for Judgment on the Pleadings

To the Honorable Court:

        Comes Now, Teal Peak Capital, LLC (“TPC”), and through the undersigned

attorney, respectfully states and prays:

        1.    On May 24, 2021, defendant Alan Bram Goldman (“Mr. Goldman”) asked

this Honorable Court to enter Judgment based on the pleadings averred in his Amended

Counterclaim or, in the alternative, to consider as admitted –without pointing to any—

the “well-pled factual allegations”. All because the Amended Counterclaim was filed on

April 16, 2021 and TPC missed the single deadline of May 7, 2021 to respond to the

Amended Counterclaim.

        2.    Following the requests, this Court ordered TPC to respond no later than

today, June 8, 2021.

        3.    TPC wishes to oppose Mr. Goldman’s two requests and demonstrate that

neither have merits much less apply to the present circumstances. Unfortunately, a
matter of grave importance to two clients diverted the undersigned’s efforts to complete

the opposition, occupying all his time during the last two days. Fortunately, the motion

does not require much time to be completed and we estimate that with a short extension

of only two days TPC’s will be able to file its opposition.

       4.      We assure the court that this request in no way is filed to delay the

proceedings.    As explained yesterday in the Joint Motion, the parties have begun

settlement conversations and will initiate the exchange of written discovery by June 25,

2021. Furthermore, two parties who were joined in the Amended Cross Claim have yet

to be served with summons. So, the pleading stage is still open for all procedural and

substantive purposes.      Moreover, TPC has filed today its Answer to the Amended

Counterclaim. In this scenario, all TPC asks is to be granted the opportunity to have its

day in court and adequately demonstrate that Mr. Goldman’s requests lack merits by

granting it a short extension of two days, extension that is reasonable given the stage of

the proceedings and the fact that no undue delay nor harm will be caused.

        Wherefore, TPC respectfully requests from this Honorable Court to grant it an

extension of no more than two days to file its opposition to Mr. Goldman’s requests for

Judgment on the Pleadings, so the term expires on Thursday, June 10, 2021.

       Respectfully Submitted.

       In San Juan, Puerto Rico, this 8th day of June, 2021.

       I hereby certify that, on this same date, I electronically filed the foregoing with

the Clerk of the Court using the Court’s CM/ECF system, which will send notice of its

filing electronically to the attorneys of record.


                                               2
Sánchez-Betances, Sifre &
Muñoz-Noya, LLC
33 Calle Bolivia, Suite 500
San Juan, PR 00917
t. 787-756-7880
f. 787-753-6580

s/Adrián Sánchez-Pagán
Adrián Sánchez-Pagán
USDPR NO. 223311
asanchez@sbsmnlaw.com




  3
